 1                                                  THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT WASHINGTON
 6                                      AT SEATTLE
 7   KENNETH I. DEANE,
 8                               Plaintiff,           Cause No. 2:19-cv-00722-MJP
 9         vs.                                        STIPULATED MOTION FOR AND
                                                      ORDER AMENDING TRIAL DATE
10   PACIFIC FINANCIAL GROUP, Inc., a                 AND RELATED DATES
     Washington corporation, MEGAN P. MEADE,
11   an unmarried woman; NICOLAS B. SCALZO, NOTED FOR CONSIDERATION:
     a married man; NICOLAS B. SCALZO an     MARCH 5, 2020
12   unmarried man; JAMES C. MCCLENDON, a
     married man; JAMES C. MCCLENDON and
13   JOAN A. MCCLENDON, a marital community;
     GAETAN T. SCALZO, a married man;
14   GAETAN T. SCALZO and SHERRIE
     SCALZO, a marital community,
15
                                 Defendants.
16
            Plaintiff Kenneth Deane (“Plaintiff”) and Defendants The Pacific Financial Group,
17
     Megan Meade, Nicolas Scalzo, James McClendon and Gaetan Scalzo (“Defendants”), by and
18
     through their respective counsel, stipulate and agree to the following (proposed) amended case
19
     schedule and submit the same for consideration as instructed by the Court per its Minute Entry
20
     (Dkt. 44) as follows:
21
       EVENT                                                                    NEW DATE
22                                                                       October 26, 2020
       JURY TRIAL DATE
23     Reports from expert witnesses under FRCP 26(a)(2) due             June 29, 2020
       All motions related to discovery must be filed by and noted on    April 27, 2020
24
       the motion calendar on the third Friday thereafter (see CR7(d))
25     Discovery completed by                                            May 26, 2020



     STIP MTN & ORDER AMENDING CASE SCHEDULE –
     PAGE 1
     (NO. 2:19-cv-00722-MJP)
 1     All dispositive motions must be filed by and noted on the
 2     motion calendar on the fourth Friday thereafter (see CR7(d))

 3     Counsel are reminded of the requirements to provide               June 22, 2020
       courtesy copies of any motions with exhibits or other
 4     attachments exceeding 50 pages. Compliance with this
       requirement will facilitate timely consideration of your
 5     motion.
 6     All motions in limine must be filed by and noted on the
       motion calendar no earlier than the third Friday thereafter and   September 28, 2020
 7     no later than the Friday before the pretrial conference.
       Agreed pretrial order due                                         October 14, 2020
 8
       Trial briefs, proposed voir dire questions, and proposed jury     October 14, 2020
 9     instructions
                                                                         October 20, 2020, at
10
       Pre-trial conference                                              01:30 PM (pending
11                                                                       Court’s availability)
       Length of Jury Trial                                              6 DAYS
12
            The parties, by and through their undersigned counsel, stipulate to this motion and the
13
     following proposed order.
14
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15
            DATED this 5th day of March, 2020.
16
                                                  GORDON REES SCULLY MANSUKHANI LLP
17
                                                   By: /s/ David W. Silke
18                                                     David W. Silke, WSBA #23761
                                                       Nicole E. Demmon, WSBA #45322
19
                                                  Attorneys for Defendants:
20
                                                  Pacific Financial Group, Inc.;
21                                                Megan P. Meade; Nicholas B. Scalzo and
                                                  Eva M. Scalzo; James C. McClendon and
22                                                Joan A. McClendon; and Gaetan T. Scalzo and
                                                  Sherrie Scalzo
23

24

25



     STIP MTN & ORDER AMENDING CASE SCHEDULE –
     PAGE 2
     (NO. 2:19-cv-00722-MJP)
 1                                                THE ROSEN LAW FIRM

 2                                                By:_/s/ Jon Howard Rosen_______________
                                                      Jon Howard Rosen, WSBA #7543
 3                                                    The Rosen Law Firm

 4                                                Attorney for Plaintiff:
                                                  Kenneth Deane
 5

 6                                       PROPOSED ORDER
 7
            Based on the foregoing joint motion of the parties, and good cause appearing, therefore,
 8
     IT IS HEREBY ORDERED THAT the case schedule be amended as follows:
 9     EVENT                                                        NEW DATE
       JURY TRIAL DATE                                       October 26, 2020
10
       Reports from expert witnesses under FRCP 26(a)(2) due June 29, 2020
11
       All motions related to discovery must be filed by and noted on April 27, 2020
12     the motion calendar on the third Friday thereafter (see CR7(d))
       Discovery completed by                                          May 26, 2020
13
       All dispositive motions must be filed by and noted on the
14     motion calendar on the fourth Friday thereafter (see CR7(d))

15     Counsel are reminded of the requirements to provide               June 22, 2020
       courtesy copies of any motions with exhibits or other
16     attachments exceeding 50 pages. Compliance with this
17     requirement will facilitate timely consideration of your
       motion.
18     All motions in limine must be filed by and noted on the
       motion calendar no earlier than the third Friday thereafter and   September 28, 2020
19     no later than the Friday before the pretrial conference.
20     Agreed pretrial order due                                         October 14, 2020
       Trial briefs, proposed voir dire questions, and proposed jury     October 14, 2020
21     instructions
22                                                                       October 20, 2020, at
       Pre-trial conference                                              01:30 PM (pending
23                                                                       Court’s availability)
       Length of Jury Trial                                              6 DAYS
24

25



     STIP MTN & ORDER AMENDING CASE SCHEDULE –
     PAGE 3
     (NO. 2:19-cv-00722-MJP)
 1
            IT IS SO ORDERED.
 2
            DATED this _6th_ day of March, 2020.
 3

 4
                                             _________________________________________
 5

 6

 7                                           A
                                             Marsha J. Pechman
 8
                                             United States Senior District Judge
 9

10

11   Presented by:

12   GORDON REES SCULLY MANSUKHANI, LLP

13   By:     /s/ David W. Silke
           David W. Silke, WSBA #23761
14         Nicole E. Demmon, WSBA #45322
           701 Fifth Avenue, Suite 2100
15         Seattle, WA98104
           Telephone: (206) 695-5100
16         Facsimile: (206) 689-2822
           dsilke@grsm.com
17         ndemmon@grsm.com

18   Attorneys for Defendants:
     Pacific Financial Group, Inc.;
19   Megan P. Meade; Nicholas B. Scalzo and
     Eva M. Scalzo; James C. McClendon and
20   Joan A. McClendon; and Gaetan T. Scalzo and
     Sherrie Scalzo
21
     By: /s/ Jon Howard Rosen_____________
22      Jon Howard Rosen, WSBA #7543
        The Rosen Law Firm
23      705 2nd Avenue, Suite 1200
        Seattle, WA 98104-1798
24      (206) 652-1464 (phone)
        (206) 652-4161 (fax)
25      jhr@jonrosenlaw.com


     STIP MTN & ORDER AMENDING CASE SCHEDULE –
     PAGE 4
     (NO. 2:19-cv-00722-MJP)
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     STIP MTN & ORDER AMENDING CASE SCHEDULE –
     PAGE 5
     (NO. 2:19-cv-00722-MJP)
